DISMISS and Opinion Filed March 21, 2022




                                     S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                 No. 05-21-00682-CV

         DALLAS COUNTY, PARKLAND HOSPITAL DISTRICT,
         DALLAS COUNTY COMMUNITY COLLEGE DISTRICT,
        DALLAS COUNTY SCHOOL EQUALIZATION FUND, AND
                 THE CITY OF COPPELL, Appellants
                              V.
                   CKI LOCKER, LLC, Appellee

                  On Appeal from the 160th Judicial District Court
                               Dallas County, Texas
                       Trial Court Cause No. TX-16-02375

                            MEMORANDUM OPINION
                 Before Justices Partida-Kipness, Reichek, and Goldstein
                               Opinion by Justice Reichek
      Appellants have filed a motion to dismiss the appeal because they no longer
wish to prosecute it. We grant the motion and dismiss the appeal. See TEX. R. APP.
P. 42.1(a)(1).



                                             /Amanda L. Reichek/
                                             AMANDA L. REICHEK
                                             JUSTICE


210682F.P05
                                  S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

DALLAS COUNTY, PARKLAND                    On Appeal from the 160th Judicial
HOSPITAL DISTRICT, DALLAS                  District Court, Dallas County, Texas
COUNTY COMMUNITY                           Trial Court Cause No. TX-16-02375.
COLLEGE DISTRICT, DALLAS                   Opinion delivered by Justice
COUNTY SCHOOL                              Reichek. Justices Partida-Kipness
EQUALIZATION FUND, AND                     and Goldstein participating.
THE CITY OF COPPELL,
Appellants

No. 05-21-00682-CV        V.

CKI LOCKER, LLC, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

     Subject to any agreement between the parties, it is ORDERED that appellee
CKI LOCKER, LLC recover its costs of this appeal from appellants DALLAS
COUNTY, PARKLAND HOSPITAL DISTRICT, DALLAS COUNTY
COMMUNITY COLLEGE DISTRICT, DALLAS COUNTY SCHOOL
EQUALIZATION FUND, AND THE CITY OF COPPELL.


Judgment entered March 21, 2022




                                     –2–